AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case



                                        UNITE~~f~ " DISTRICT COURT
                                           SOUTP-:IE.RN'"niis~CT OF CALIFORNIA
              UN1TED STATES OF            A~~~R -b p 3~ Jb°nGMENT IN A CRIMINAL CASE
                                   V.               "' ... -,~'C'l cbf,.ITTf)ffenses Committed On or After November 1, 1987)
                     BRIAN BELTRAN «:1os1::1'SS, 3· u1;,' \:;,:'c,,.urrn=tN\A
                                   r:vJT,\txd\          011/             Case Number: 3:19-CR-04987-WQH
                                                                      ~~Y:~~•'\ lT~{
                                                                        Frank A Balistrieri
                                                                        Defendant's Attorney
USM Number                         91531-298
• -
THE DEFENDANT:
l2Sl pleaded guilty to count(s)          I of the Information

D     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                         Count
8: 1324(a)(l )(A)(ii) - Transportation Of Certain Aliens                                                                       1




     The defendant is sentenced as provided in pages 2 through    _ __....::2;...___,.... of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

!Zl   Count(s)     Remaining counts                             are              dismissed on the motion of the United States.

lZ]   Assessment : $ 100.00 remitted as waived



IZl   JVTA Assessment*: $5000.00waived
      The Court finds the defendant indigent
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
IZI No fine                    D Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circwnstances.
AO 245B (CASD Rev. l/19) Judgment in a Criminal Case

DEFENDANT:                BRIAN BELTRAN (I)                                                        Judgment - Page 2 of 2
CASE NUMBER:              3: I 9-CR-04987-WQH




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must sun-ender to the United States Marshal for this district:
       •    at
                 --------- A.M.                               on
                                                                   -------------------
       •    as notified by the United States Marshal.

       The defendant must sun-ender for service of sentence at the institution designated by the Bureau of
 •    .Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:
                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 19-CR-04987-WQH
